11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In re Lone Star NGL Pipeline LP             * Original Mandamus Proceeding
and ETP Crude LLC,

No. 11-20-00010-CV                           * February 3, 2020

                                            * Opinion by Bailey, C.J.
                                             (Panel consists of: Bailey, C.J.,
                                             Stretcher, J., and Wright, S.C.J.,
                                             sitting by assignment)
                                             (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
Relator’s petition for writ of mandamus should be denied in part and
conditionally granted in part. We deny Relators’ petition for writ of mandamus
to the extent that they request that we order the Honorable Judge John Smith
“to refuse to issue any injunction to cease use of the pipeline in place and
subject to the condemnation proceeding initiated by cross-claim in this matter.”
We conditionally grant the petition for writ of mandamus as to the portion of
the December 18, 2019 order in which Judge Smith denied Relators’ motion
to set security. A writ of mandamus will issue only if Judge Smith does not
vacate that portion of the order and set adequate security by February 13, 2020.